Case 1:20-cv-00201-CFC Document 65 Filed 03/19/21 Page 1 of 1 PageID #: 2601




Robert W. Whetzel
302‐651‐7634
Whetzel@RLF.com


March 19, 2021


VIA CM/ECF

The Honorable Colm F. Connolly
District Court of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801-3555

                   Re: Amgen Inc. v. Hospira, Inc., C.A. No. 20-201-CFC

Dear Judge Connolly:

        In advance of the March 23, 2021 oral argument, Amgen advises the Court as to further
briefing by the parties as to a disputed issue raised by Defendants’ Motion to Dismiss (D.I. 12):
the meaning of “about 0.1 M” in the ’707 Patent claim term “between about 0.1 M and about
1.0.” After the Motion to Dismiss was fully briefed (D.I. 16, 24, 30), the parties submitted a
Joint Claim Construction Brief (D.I. 62) on March 15, 2021 which addresses the meaning of that
claim term at pages 65 to 75.

      Should Your Honor have any questions, counsel remain available at the Court’s
convenience.

                                                    Respectfully,

                                                    /s/ Robert W. Whetzel

                                                    Robert W. Whetzel (#2288)
RWW:tmb

Cc: All Counsel of Record (via CM/ECF)




RLF1 24983686v.1
